Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00790-CV

                             IN THE INTEREST OF I.R., et al., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01212
                              Honorable Thomas F. Lee, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: February 25, 2015

AFFIRMED

           This is an appeal from the trial court’s order terminating Appellant’s parental rights to her

four children, I.R., Jr., J.R., P.R., and S.R. Appellant’s court-appointed appellate attorney filed a

brief containing a professional evaluation of the record and demonstrating there are no arguable

grounds to be advanced. Counsel concludes the appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in appeal from termination of parental rights) (mem. op.); see also In re K.M.,

98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, order) (same).

           Counsel certified a copy of the brief was delivered to Appellant who was advised of her

right to examine the record and to file a pro se brief. No pro se brief has been filed. After
                                                                                 04-14-00790-CV



reviewing the record, we agree the appeal is frivolous and without merit. The order of the trial

court is affirmed, and counsel’s motion to withdraw is granted.


                                                Jason Pulliam, Justice




                                               -2-